Order, Supreme Court, Bronx County (Barry Salman, J.), entered June 22, 2004, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Absent any proof other than plaintiff’s unsupported and *233speculative claim that the intruder who assaulted her in her apartment gained access to the premises through a window in an adjacent garage/office that had been left open on two occasions several months earlier, the claim that defendants’ negligence or inadequate security measures permitted the intruder to gain entry is insufficient to defeat defendants’ motion for summary judgment (see Melville v New York City Hous. Auth., 242 AD2d 244, 245 [1997]). Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.